CONERY, Judge.
LFor thé reasons set forth in the companion case in this consolidated matter, Alex Ardoin v. Jasmine Grice, 15-972 (La.App. 3 Cir. 1/13/16), 190 So.3d 440, the judgment of the trial court awarding sole custody , to Ms. Jack, the paternal grandmother of I.A. and a non-party to • this custody dispute, is reversed. The custody of I.A. is granted to her mother, Ms. Jasmine Grice, effective immediately on this judgment becoming final. Ms. Juanita Jack is hereby ordered to transfer custody of I.A. to her mother, Ms. Jasmine Grice, on the date following finality of this judgment. To the extent necessary, a civil warrant may be issued by the trial court authorizing the sheriff of Evangeline Parish to assist Ms. Jasmine Grice in obtaining custody of her daughter, I.A.1 All costs of all trial court proceedings and of this appeal are assessed to Alex Ardoin. Mr. Ardoin did not appeal. Therefore, the trial court’s - judgment of July 30, 2015 remains in effect as to the suspension of Mr. Alex Ardoin’s visitation of I.A.
VACATED IN PART, REVERSED, AND RENDERED.

. Louisiana Revised Statutes 9:343.